ORDER SUSPENDING FROM PRACTICE OF LAW
This matter is before the court on the petition of the Administrative Director of the Lawyers Professional Responsibility Board for the immediate suspension from the practice of law of Harold James Iver-son.
It appearing to the court that a copy of the petition for disciplinary action and for immediate suspension has been mailed to the respondent’s three last known addresses, and that he cannot be found in the State of Minnesota, and his place of residence is unknown,
IT IS ORDERED that Harold James Iv-erson be and hereby is suspended from the practice of law in the State of Minnesota pending a final disposition in these disciplinary proceedings.